  

Exhibit 10.2

 

EXECUTION VERSION

 



 

 

EXCHANGE AGREEMENT

 

by and among

 

Protalix BioTherapeutics, Inc.

 

and

 

the Parties Signatory Hereto

 

Dated as of July 24, 2017

 



 

 

 

 

 

EXCHANGE AGREEMENT dated as of July 24, 2017 (this “Agreement”), by and among
Protalix BioTherapeutics, Inc., a Delaware corporation (the “Company”), and the
parties signatory hereto (each, a “Purchaser,” and collectively, the
“Purchasers”).

 

BACKGROUND

 

As of the date hereof, each Purchaser owns and holds an aggregate principal
amount of the Company’s 4.50% Convertible Senior Notes due 2018 (the “Existing
Notes”) as identified opposite such Purchaser’s name on Schedule I hereto. The
Existing Notes have the covenants and terms set forth in the Indenture dated as
of September 18, 2013 (the “Existing Indenture”), between the Company and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”). All
capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed to them in the Existing Indenture.

 

The Company and the Purchasers desire to exchange (the “Exchange”) Existing
Notes for (a) newly issued 4.50% Senior Convertible Notes due 2022 (the
“Exchange Notes”); and (b) cash in the amount set forth on Schedule I hereto
opposite such Purchaser’s name (the “Cash Consideration”) and (c) cash in the
amount of accrued and unpaid interest on such Existing Notes through, but
excluding, the Closing Date (as defined below), in a transaction exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to the provisions of Section 3(a)(9) thereof.

 

In consideration of the mutual covenants and agreements contained in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Company and the Purchasers, severally but not
jointly, hereby agree as follows:

 

ARTICLE I

EXCHANGE

 

Section 1.1           Exchange. The Company agrees to issue to each Purchaser
that principal amount of Exchange Notes, and pay to such Purchaser that amount
of cash in U.S. dollars representing the Cash Consideration and any accrued and
unpaid interest on the Existing Notes of such Purchaser, set forth on Schedule I
hereto opposite such Purchaser’s name, in exchange for Existing Notes of such
Purchaser having the aggregate principal amount set forth on Schedule I hereto
opposite such Purchaser’s name, and such Purchaser, severally and not jointly,
agrees to exchange all such Existing Notes for such Exchange Notes and cash. In
addition to the Cash Consideration, for each $1,000 principal amount of Existing
Notes exchanged by a Purchaser, such Purchaser will receive (a) $950 aggregate
principal amount of Exchange Notes (which, based on the total principal amount
of Exchange Notes issuable to such Person, will be rounded up to the nearest
$1,000 in principal amount, if applicable), and (b) $16.25 in cash for accrued
and unpaid interest on such Exchange Notes (the Cash Consideration together with
the consideration referenced in the foregoing clauses (a) and (b), the “Exchange
Consideration”).

 

 1 

 

 

Section 1.2           Exchange Procedures.

 

(a)             The closing of the Exchange (the “Closing”) will be held on the
date of this Agreement (the “Closing Date”). No later than 10:00 a.m., New York
City time, on the Closing Date, each Purchaser shall cause its custodian through
which such Purchaser holds its Existing Notes to post a DWAC request to the
Trustee (i) to effect the transfer of the Existing Notes in accordance with the
procedures of The Depository Trust Company (“DTC”), into a book-entry account
established by or on behalf of the Company, and to use commercially reasonable
efforts to ensure that the Trustee receives an agent’s message from DTC
confirming the book-entry transfer of the Existing Notes, and (ii) for free
receipt to the Trustee for the aggregate principal amount of Exchange Notes
opposite such Purchaser’s name on Schedule I hereto. The delivery of the
Existing Notes by each Purchaser will be complete upon receipt by the Trustee on
the Closing Date of an agent’s message, book-entry confirmation from DTC and any
other required documents.

 

(b)             On the Closing Date, the Company, or Trustee at the Company’s
direction, will (i) cause the Exchange Notes to be credited to the DTC accounts
identified by such Purchaser (as specified on its signature page hereof) against
delivery of the Existing Notes, as set forth on Schedule I hereto, (ii) cause
the payment of Cash Consideration as set forth on Schedule I hereto, by wire
transfer of immediately available funds to the accounts previously provided in
writing by such Purchaser and (iii) cause the payment of cash for accrued
interest owed on the Existing Notes through, but excluding, the Closing Date, as
set forth on Schedule I hereto, by wire transfer of immediately available funds
to the accounts previously provided in writing by such Purchaser.

 

(c)              For the avoidance of doubt, the Purchasers shall cease to own
any Existing Notes as of the crediting of the Exchange Notes to the DTC accounts
identified by the Purchasers, the payment of the Cash Consideration, and the
payment of cash for accrued interest on the Existing Notes by wire transfer as
provided in the immediately preceding sentence, and the Company shall be
entitled to instruct the appropriate parties to immediately thereafter cancel
the Existing Notes on the books and records of the Company.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to, and agrees with, each Purchaser, as of
the Closing Date, as follows:

 

Section 2.1           Existence and Power. The Company is a duly organized and
validly existing corporation in good standing under the laws of the State of
Delaware and has the corporate power and authority to own its properties and
conduct its business as currently conducted. The Company’s subsidiaries,
Protalix Ltd. and Protalix B.V., are duly organized and validly existing in good
standing under the laws of Israel and the Netherlands, respectively, and have
the organizational power and authority to hold their respective properties and
conduct their businesses as currently conducted. The Company does not have any
“significant subsidiary” as defined in Rule 1-02 of Regulation S-X that is not
listed above.

 

 2 

 

 

Section 2.2           Authorization and Enforceability. The execution, delivery
and performance of this Agreement and each other document, instrument or
agreement executed and delivered by the Company in connection with the
transactions contemplated hereby has been duly authorized by all necessary
action on the part of the Company, and this Agreement and each other document,
instrument or agreement executed and delivered by the Company in connection with
the transactions contemplated hereby, when duly executed and delivered by the
parties hereto and thereto, will be the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity).

 

Section 2.3           Capitalization. All issued and outstanding shares of
common stock, par value $0.001 per share, of the Company (the “Common Stock”)
have been duly authorized and validly issued and are fully paid and
nonassessable, and none of the outstanding shares of Common Stock were issued in
violation of any preemptive or similar rights of any securityholder of the
Company. The issued and outstanding shares of capital stock or other equity
interests of each of the Company’s subsidiaries have been duly authorized and
validly issued, are fully paid and nonassessable and are owned by the Company
free and clear of any security interests, liens, encumbrances, equities or
claims of any third party, except as described in the Reports (as defined
below).

 

Section 2.4           Valid Issuance of Exchange Notes; Enforceability of Notes
and Indenture. The Exchange Notes have been duly executed by the Company and,
when authenticated by the Trustee in accordance with the indenture by and
between the Company and the other parties identified therein (the “Indenture”),
and delivered and paid for as provided herein, will be the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms and entitled to the benefits of the Indenture
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity); the
number of shares of Common Stock initially issuable upon conversion of the
Exchange Notes at the initial Conversion Rate of 1,176.4706, will be duly
authorized and, when issued upon conversion of the Exchange Notes in accordance
with the Indenture, will be validly issued, fully paid and nonassessable; the
maximum number of shares of Common Stock initially issuable upon conversion of
the Exchange Notes (including the maximum number of additional shares that may
be issued in connection with a “Make-Whole Adjustment Event,” assuming all
conversions are settled solely in shares of Common Stock (the “Maximum Number of
Shares”) has been duly authorized and, when issued upon conversion of the
Exchange Notes in accordance with the Indenture, will be validly issued, fully
paid and nonassessable; the Indenture has been duly authorized and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Company, will constitute a legal, valid, binding instrument
enforceable against the Company in accordance with its terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity); the Board of Directors of the
Company has duly and validly adopted resolutions reserving a number of shares of
Common Stock for issuance upon conversion of the Exchange Notes equal to the
Maximum Number of Shares; and such shares of Common Stock are not subject to any
preemptive or similar right.

 

 3 

 

 

Section 2.5           Non-Contravention/No Consents. The execution and delivery
of this Agreement, the Indenture and the Notes, the consummation of the
transactions herein and therein contemplated, and the fulfillment of the terms
hereof and thereof, will not conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, (a) the charter or by-laws or
comparable constituting documents of the Company or any of its subsidiaries; (b)
the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its subsidiaries is a party or bound
or to which its or their property is subject; or (c) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of its or their
properties, except, in the cases of clauses (b) and (c), as would not, singly or
in the aggregate, have a material adverse effect on the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business (a “Material Adverse Effect”). Subject to the
Aggregate Share Cap (as defined in the Indenture), no stockholder approval is
required under the rules of the NYSE MKT LLC (“NYSE MKT”) in connection with the
issuance of the Exchange Notes.

 

Section 2.6           SEC Reports. The Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2016, as amended, and all other reports filed
by the Company with the Securities and Exchange Commission (the “SEC”) pursuant
to Section 13(a), Section 14 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), since December 31, 2016 and prior to the
date hereof (collectively, the “Reports”), when they were filed with the SEC,
complied as to form in all material respects with the applicable requirements
under the Exchange Act, and did not, when such Reports were so filed, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Prior to the Closing, there shall not have occurred a Material
Adverse Effect or any development involving a prospective Material Adverse
Effect in the general affairs, business, properties, management, financial
condition or results of operations of the Company from that set forth in the
Reports.

 

 4 

 

 

Section 2.7           No Brokers. Neither the Company nor any of its
subsidiaries nor any of their respective officers, directors, employees or
agents has incurred any liability for any commissions or other remuneration in
connection with the Exchange.

 

Section 2.8           Section 3(a)(9) Exemption. It is not necessary in
connection with the Exchange, in the manner contemplated herein, to register the
issuance of the Exchange Notes under the Securities Act in reliance on the
exemption from registration set forth under Section 3(a)(9) of the Securities
Act. Neither the Company nor anyone acting on the Company’s behalf has received
any commission or remuneration directly or indirectly in connection with or in
order to solicit or facilitate the Exchange.

 

Section 2.9           No Restrictions on Sale. Assuming the accuracy of the
Purchasers’ representations and warranties hereunder, the Exchange Notes will,
as of the Closing Date, be free of any restrictive legend or other restrictions
on resale by the Company and will be issued in book-entry form, represented by
permanent global certificates deposited with, or on behalf of, The Depositary
Trust Company represented by the unrestricted CUSIP assigned to the Company’s
Common Stock.

 

Section 2.10         Properties. Each of the Company and its subsidiaries owns
or leases all such properties as are reasonably necessary to the conduct of its
operations as presently conducted.

 

Section 2.11         Intellectual Property. The Company and its subsidiaries
own, possess, license or otherwise have adequate rights to use, on reasonable
terms, all patents, trademarks, service marks, trade names, copyrights and
copyrightable works, licenses, inventions, trade secrets, technology, know-how
(whether or not patentable) and other intellectual property or proprietary
rights (including all registrations and applications for registration of, and
all goodwill associated with the foregoing) (collectively, the “Intellectual
Property”) necessary for the conduct of the Company’s business as now conducted.
None of the events, singly or in the aggregate, have a Material Adverse Effect:
(a) there are no rights of third parties to any such Intellectual Property
except as disclosed in the Reports; (b) to the Company’s knowledge, there is no
material infringement by third parties of any such Intellectual Property;
(c) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (d) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (e) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company infringes or
otherwise violates any Intellectual Property or other proprietary rights of
others, and the Company is unaware of any other fact which would form a
reasonable basis for any such claim; (f) there is no U.S. patent or published
U.S. patent application which contains claims that have (or may have) priority
over or dominate (or may dominate) any Intellectual Property owned by or
licensed to the Company or that interferes with the issued or pending claims of
any such Intellectual Property; and (g) there is no prior art of which the
Company is aware that may render any U.S. patent held by the Company invalid or
any U.S. patent application held by the Company unpatentable which has not been
disclosed to the U.S. Patent and Trademark Office.

 

 5 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally but not jointly, represents and warrants to, and
agrees with, the Company, as of the Closing Date, as follows:

 

Section 3.1           Existence and Power. Such Purchaser is duly organized and
validly existing under the laws of the jurisdiction of its organization and has
all requisite power and authority to enter into and perform its obligations
under this Agreement.

 

Section 3.2           Authorization. The execution, delivery and performance of
this Agreement and each other document, instrument or agreement executed and
delivered by such Purchaser in connection with the transactions contemplated
hereby has been duly authorized by all necessary action on the part of such
Purchaser, and this Agreement and each other document, instrument or agreement
executed and delivered by such Purchaser in connection with the transactions
contemplated hereby, when duly executed and delivered by the parties hereto and
thereto, is a valid and binding obligation of such Purchaser, enforceable
against it in accordance with its terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity). Such Purchaser has the full right, power,
legal capacity and authority to sell and transfer the Existing Notes and to
enter into and perform its obligations under this Agreement.

 

Section 3.3           Governmental Authorization. As of the date hereof, no
permit, authorization, consent or approval of or by, or any notification of or
filing with, any Person (governmental or private) is required to be obtained or
made by such Purchaser in connection with the execution, delivery and
performance by it of this Agreement, the consummation by it of the transactions
contemplated hereby or thereby, or the issuance or delivery to it by the Company
of the Exchange Notes, other than a filing on a Schedule 13G or 13D (or 13G/A or
13D/A), if applicable.

 

Section 3.4           Non-Contravention/No Consents. The execution, delivery and
performance of this Agreement will not conflict with, violate or result in a
breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by (a) any provision of
the organizational documents of such Purchaser, (b) any mortgage, note,
indenture, deed of trust, loan agreement or other agreement or instrument to
which such Purchaser is a party or by which such Purchaser is bound or to which
any of the property or assets of such Purchaser is subject; or (c) any law,
statute, rule, regulation, judgment, order, writ or decree of any arbitrator,
court, governmental body, regulatory body, or administrative agency having
jurisdiction over such Purchaser or any of its properties or assets, other than
any such conflict, violation, breach, default, termination and acceleration
under clauses (b) and (c) that would not reasonably be expected to materially
adversely impact the ability of such Purchaser to consummate the transactions
contemplated hereby.

 

 6 

 

 

Section 3.5           No Brokers. Such Purchaser has not employed any broker or
finder in connection with the transactions contemplated by this Agreement.

 

Section 3.6           Purchaser Status. Such Purchaser acknowledges that (a) it
meets the definition of “qualified institutional buyers” as defined in Rule
144A(a)(1) under the Securities Act; and (b) is not an entity formed for the
sole purpose of acquiring the Notes. Such Purchaser is not an “affiliate” of the
Company within the meaning of Rule 144 under the Securities Act.

 

Section 3.7           Company Information. Such Purchaser represents that in
connection with this Agreement and the Exchange contemplated hereby it is
relying solely on the information relating to the Company’s business, finances
and operations contained in the Reports and further acknowledges that the
Company makes no representation or warranty with respect to any matters relating
to the Company, its business, financial condition, results of operations,
prospects or otherwise, except to the extent expressly provided in Article II
hereof.

 

Section 3.8            Undertaking. Each Purchaser undertakes (a) to observe all
the requirements of the Israeli Encouragement of Research, Development and
Technological Innovation in Industry Law, 5744-1984 (the “Innovation Law”) and
the provisions of the applicable regulations, rules, procedures and benefit
plans, as applied to Protalix Ltd. and as directed by the research committee of
the Israeli National Authority for Technological Innovation (the "Research
Committee" and the “IIA”, respectively), in particular those requirements
relating to the prohibitions on the transfer of know-how and/or production
rights; and (b) as a stockholder of the Company, to make all reasonable efforts
to cause Protalix Ltd. to observe strictly all the requirements of the
Innovation Law and the provisions of the applicable regulations, rules,
procedures and benefit plans, as applied to Protalix Ltd. and as directed by the
Research Committee, in particular those requirements relating to the
prohibitions on the transfer of know-how and/or production rights.

 

Section 3.9           Risks of Investment. Such Purchaser fully understands the
risks relating to an investment in the Exchange Notes. Such Purchaser is able to
bear the economic risk of holding the Exchange Notes for an indefinite period
(including total loss of its investment), and has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risk of its investment.

 

 7 

 

 

Section 3.10         No Encumbrances. Such Purchaser is the sole and exclusive
holder of the Existing Notes free and clear of all liens, pledges,
hypothecations, claims, restrictions or encumbrances, and no other person, firm
or corporation has any interest whatsoever in the Existing Notes (other than
pledges or security interests that such Purchaser may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Exchange provided for herein will vest in the Company valid
and absolute title to the Existing Notes, free and clear of any and all
encumbrances, liens, pledges, hypothecations, restrictions, claims, options,
agreements and conditions.

 

Section 3.11         Section 3(a)(9) Exemption. Such Purchaser acknowledges that
in connection with the Exchange, in the manner contemplated herein, the Company
intends to rely on the exemption from registration set forth under Section
3(a)(9) of the Securities Act. Such Purchaser knows of no reason why such
exemption is not available.

 

Section 3.12         Investment Purpose. Such Purchaser is acquiring the
Exchange Notes solely for its own account for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution thereof. Such
Purchaser acknowledges that the offer and sale of the Exchange Notes is not
registered under the Securities Act, or any state securities laws, and that the
Exchange Notes may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable.

 

Section 3.13         No View to Effecting Exchange. Such Purchaser did not
acquire the Existing Notes with a view to effecting the Exchange.

 

Section 3.14         Holding Period. Such Purchaser or, to the best of such
Purchaser’s knowledge, any person who is not an “affiliate” of the Company
within the meaning of Rule 144 under the Securities Act has beneficially owned
the Existing Notes being exchanged by such Purchaser in the Exchange for a
period of at least one year within the meaning of Rule 144(d) under the
Securities Act.

 

Section 3.15         Reliance. Such Purchaser acknowledges that the Company will
rely upon the truth and accuracy of the foregoing representations and
warranties.

 

ARTICLE IV

 

CLOSING CONDITIONS

 

Section 4.1           Conditions to the Company’s Obligations. The Company’s
obligation to complete the Exchange at the Closing shall be subject to the
following conditions, any one or more of which may be waived by the Company:

  

(a)              receipt by the Company of the Existing Notes being exchanged
hereunder and satisfaction by each Purchaser of all of its obligations
contemplated by this Agreement in connection with the Exchange;

 

 8 

 

 

(b)             completion of the purchase of $10 million aggregate principal
amount of the Company’s 7.50% Senior Secured Convertible Notes due 2021 pursuant
to the Note Purchase Agreement dated the date hereof by and among the Company
and the parties identified therein (the “Concurrent Private Placement of 7.50%
Notes”);

 

(c)              receipt by each Purchaser of a duly executed Letter of
Undertaking to the IIA, in the form attached hereto as Exhibit D, to be held in
trust by the Company and delivered to the IIA only upon and subject to such
Purchaser’s (and its affiliates) holdings in the Company equal to or exceeds 5%
of the Company’s share capital on a fully diluted basis;

 

(d)             the accuracy of the representations and warranties made by the
Purchasers in this Agreement; and

 

(e)              no injunction, restraining order, action or order of any nature
by a governmental or regulatory authority shall have been issued, taken or made
and no action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, as of
the Closing Date, prevent or materially interfere with the consummation of the
transactions contemplated by this Agreement.

 

Section 4.2           Conditions to the Purchasers’ Obligations. Each
Purchaser’s obligation to complete the Exchange at the Closing shall be subject
to the following conditions, any one or more of which may be waived by such
Purchaser:

 

(a)              completion of the Concurrent Private Placement of 7.50% Notes;

 

(b)              the Common Stock shall continue to be listed on the NYSE MKT as
of the Closing Date; there shall have been no suspensions in the trading of the
Common Stock as of the Closing Date; and the listing of additional shares
notification form with respect to the Maximum Number of Shares shall have been
submitted to NYSE MKT and NYSE MKT shall have confirmed that it has no objection
to such notification;

 

(c)              no injunction, restraining order, action or order of any nature
by a governmental or regulatory authority shall have been issued, taken or made
and no action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, as of
the Closing Date, prevent or materially interfere with the consummation of the
transactions contemplated by this Agreement;

 

(d)              receipt by such Purchaser of fully executed copies of the
Indenture and the Exchange Notes;

 

(e)              the delivery to such Purchaser by U.S. counsel to the Company
of a legal opinion substantially similar in substance to the form of opinion
attached as Exhibit A;

 

(f)              receipt by such Purchaser of a certificate executed by the
chief executive officer and the chief financial officer of the Company, dated as
of the Closing Date, in substantially the form of certificate attached as
Exhibit B;

 

 9 

 

 

(g)              receipt by such Purchaser of a certificate of the Secretary of
the Company, dated as of the Closing Date, in substantially the form of
certificate attached as Exhibit C;

 

(i)          certifying the resolutions adopted by the Board of Directors of the
Company approving the Exchange and the reservation and issuance of the shares of
Common Stock potentially issuable upon the conversion of the Exchange Notes;

 

(ii)         certifying the current versions of the Certificate of Incorporation
and the Bylaws of the Company; and

 

(iii)        certifying as to the signatures and authority of the persons
signing this Agreement and related documents on behalf of the Company;

 

(h)              receipt by such Purchaser of a certificate of good standing for
the Company for its jurisdiction of incorporation;

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1           Definitions.

 

(a)             As used herein, the following terms have the following meanings:

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York, Wilmington, Delaware or the place of
payment is authorized or required by law or executive order to close or be
closed.

 

“Person” or “person” shall mean an individual, corporation, association,
partnership, trust, joint venture, business trust or unincorporated
organization, or a government or any agency or political subdivision thereof.

 

Section 5.2           Notices. All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or by facsimile or three
Business Days after having been sent by certified mail, return receipt
requested, postage prepaid, to the parties to this Agreement at the following
address or to such other address either party to this Agreement shall specify by
notice to the other party:

 

(i)             If to the Company:

Protalix BioTherapeutics, Inc.

2 Snunit Street, Science Park, POB 455,

Carmiel 20100, Israel

Attention: Moshe Manor, President and Chief Executive Officer.

Facsimile: 972-4-902-8102

E-mail: moshe.manor@protalix.com

 

 10 

 

 

with a copy to (which shall not constitute notice):

 

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention: Anna T. Pinedo

Facismile: 1-212-468-7900

E-mail: apinedo@mofo.com

 

(ii)              if to such Purchaser, at its address as set forth on the
signature page to this Agreement or such other address as may have been
previously furnished to the Company in writing.

 

Section 5.3           Further Assurances. Each party hereto shall do and perform
or cause to be done and performed all further acts and shall execute and deliver
all other agreements, certificates, instruments and documents as the other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

Section 5.4           Amendments and Waivers.

 

(a)              Any provision of this Agreement may be amended or waived if,
but only if, such amendment or waiver is in writing and is duly executed and
delivered by the Company and Purchasers.

 

(b)              No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 5.5           Fees and Expenses. Each party hereto shall pay all of its
own fees and expenses (including attorneys’ fees) incurred in connection with
this Agreement and the transactions contemplated hereby.

 

Section 5.6           Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided that neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the non-assigning party hereto.
Notwithstanding the previous sentence, each Purchaser may assign its rights and
obligations under this Agreement to one or more of such Purchaser’s wholly owned
subsidiaries that agrees in writing with the Company to be bound by the terms
and provisions of this Agreement to the same extent as such Purchaser, but no
such assignment shall relieve such Purchaser of its obligations hereunder.

 

 11 

 

 

Section 5.7           Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.8           Jurisdiction; Waiver of Jury Trial.

 

(a)              The parties hereto agree that any suit, action or proceeding
seeking to enforce any provisions of, or based on any matter arising out of or
in connection with, this Agreement and the transactions contemplated hereby may
only be brought in the United States District Court for the Southern District of
New York or any New York State court sitting in the Borough of Manhattan in New
York City, and each of the parties hereby consents to the jurisdiction of such
courts (and of the corresponding appellate courts) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the venue of any such suit,
action or proceeding in any of those courts or that any such suit, action or
proceeding which is brought in any of those courts has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

 

(b)              THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHTS
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.         

 

 Section 5.9           Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties hereto with respect to the subject matter of this
Agreement.

 

 Section 5.10         Effect of Headings. The Article and Section headings
herein are for convenience only and shall not affect the construction hereof.

 

 Section 5.11         Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision shall be
deemed to be excluded from this Agreement and the balance of this Agreement
shall be interpreted as if such provision were so excluded and shall be enforced
in accordance with its terms to the maximum extent permitted by law.

 

 Section 5.12         Public Announcements. Subject to each party’s disclosure
obligations imposed by law, each of the parties hereto agree that the terms of
this Agreement shall not be disclosed or otherwise made available to the public
and that copies of this Agreement shall not be publicly filed or otherwise made
available to the public. 

 

Section 5.13         Counterparts; Third Party Beneficiaries. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures were upon the same instrument. No
provision of this Agreement shall confer upon any Person other than the parties
hereto any rights or remedies hereunder.

 

 12 

 

 

Section 5.14         Withholding. On the date hereof (and at any other time or
times prescribed by applicable law or as reasonably requested by the Company),
each Purchaser shall deliver to the Company a properly completed and duly
executed IRS Form W-9 , Form W-8BEN, W-8BEN-E or other appropriate Form W-8 (or
successor form), together with any other information necessary in order to
establish an exemption from, or a reduced rate of, U.S. federal income tax
withholding, and except to the extent that an exemption or reduction is properly
established, all payments to be made by the Company in respect of the Exchange
Notes shall be made net of deduction or withholding for or on account of taxes
as required by applicable law. Each Purchaser shall promptly notify the Company
if at any time such previously delivered IRS forms or information are no longer
correct or valid.

 

Section 5.15         Isolated Recapitalization. The Company and the Purchasers
intend that, for U.S. federal income tax purposes, the Exchange qualify as a
plan of reorganization and as an isolated transaction that is a recapitalization
within the meaning of Section 368(a)(1)(E) of the Code.

 

Section 5.16         Other Transactions. The Company represents to each
Purchaser that the Company has not (a) agreed or entered into any arrangements
with any holder of Existing Notes to exchange such Existing Notes for other
securities or other consideration, other than pursuant to the Exchange and this
Agreement; or (b) agreed or entered into any arrangements with any Purchaser to
provide for the exchange of such Purchaser’s Existing Notes on terms that differ
from the terms set forth in this Agreement; provided, however, that nothing in
this Section 5.16 will affect the Company’s ability to effect any future
exchange of any of its securities on terms that may differ from the terms set
forth in this Agreement.

 

Section 5.17         Miscellaneous. For the avoidance of doubt, each
representation, warranty, obligation and covenant of each Purchaser herein
relates solely to that Purchaser and no Purchaser shall be liable for the
inaccuracy of any representation or warranty or any breach of any obligation or
covenant of another Purchaser hereunder.

 

[Signature Page Follows]

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  PROTALIX BIOTHERAPEUTICS, INC.       By: /s/ Yossi Maimon   Name: Yossi Maimon
  Title: Chief Financial Officer

 

 

